Case: 1:19-cv-01026-BYP Doc #: 5 Filed: 05/22/19 1 of 7. PageID #: 24




* Rev. 8/2/2017


                                     PLEASE READ CAREFULLY.
                  Lead counsel is personally responsible for complying with this Order.

                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


JAMES E. SHELTON,                              )    CASE NO. 1:19-CV-1026
                                               )
                     Plaintiff,                )
                                               )    JUDGE BENITA Y. PEARSON
          v.                                   )
                                               )
HEALTH INSURANCE                               )    TELEPHONIC CASE MANAGEMENT
INNOVATIONS, INC.,                             )    CONFERENCE SCHEDULING ORDER
                                               )
                     Defendant.                )

                         DATE OF CONFERENCE: July 17, 2019 at 11:00 a.m.

           LEAD COUNSEL AND PARTIES MUST BE TELEPHONICALLY PRESENT
              UNLESS EXCUSED BY THE COURT UPON WRITTEN MOTION.

                                        ELECTRONIC FILING
          Counsel are advised that all documents, notices and orders in this matter shall be filed
electronically rather than on paper, except as provided for in the Electronic Filing Policies and
Procedures Manual, which governs electronic filing in the Northern District of Ohio and also
provides helpful information on system requirements and usage. The manual can be accessed
online.1 Electronically filed documents should be in a text-searchable format.
          Notice of filings are sent electronically. It is the responsibility of each counsel of record
to set up a user e-mail account to receive e-mail notification and to check that e-mail account on
a regular basis. Directions for setting up e-mail notification are at the following link:
     http://www.ohnd.uscourts.gov/home/clerk-s-office-and-court-records/electronic-filing/




1
    http://www.ohnd.uscourts.gov/home/rules-and-orders/local-civil-rules/
Case: 1:19-cv-01026-BYP Doc #: 5 Filed: 05/22/19 2 of 7. PageID #: 25



(1:19-CV-1026)

       If you have questions about electronic filing, please call any Northern District of Ohio
Clerk’s Office location or our CM/ECF Help Desk at 1-800-355-8498.


                         DIFFERENTIATED CASE MANAGEMENT
       This case is subject to the provisions of Differentiated Case Management (DCM) as
generally set forth in the Local Rules of the Northern District of Ohio. The Court will evaluate
this case in accordance with LR 16.2(a)(1) and assign it to one of the case management tracks
described in LR 16.2(a)(2). At the Case Management Conference (“CMC”), the Court will
decide, after discussion with counsel, whether or not to impose any specific limitations on
discovery. All counsel are expected to familiarize themselves with the Local Rules as well as
with the Federal Rules of Civil Procedure.


                SCHEDULING OF CASE MANAGEMENT CONFERENCE
       All counsel and parties will take notice that the above-entitled action has been set for a
Telephonic Case Management Conference (“CMC”) on July 17, 2019 at 11:00 a.m. before
Judge Benita Y. Pearson, Chambers 313, Thomas D. Lambros United States Court House, 125
Market Street, Youngstown, Ohio. Counsel for Plaintiff shall set up the conference call and
contact Chambers directly at 330-884-7435, with all participants on the line. The Court
requires personal participation of parties at the Case Management Conference, even when the
conference is telephonic.
       LR 16.3(b) requires the attendance of both parties and lead counsel. “Parties” means
either the named individuals or, in the case of a corporation or similar legal entity, that person
who is most familiar with the actual facts of the case. “Party” does not necessarily mean
in-house counsel or someone who merely has “settlement authority.” When a party is other than
an individual or when a party’s interests are being represented by an insurance company, an
authorized representative of such party or insurance company, with full authority to settle, shall
attend. Lead counsel who is primarily responsible for each party’s case shall personally attend



                                                  2
Case: 1:19-cv-01026-BYP Doc #: 5 Filed: 05/22/19 3 of 7. PageID #: 26



(1:19-CV-1026)

the CMC and shall be prepared and authorized to discuss all relevant issues, including
settlement.
       If the presence of a party or lead counsel will constitute an undue hardship or a
continuance is needed, a written motion to excuse the presence of such person or to continue
must be filed no later than fourteen (14) days prior to the CMC. Counsel are instructed to confer
and agree on three proposed dates and include them in the motion for continuance.


                                TRACK RECOMMENDATION
       Pursuant to LR 16.3(a), and subject to further discussion at the CMC, the Court
recommends the following track:
        Expedited                      X    Standard                            Administrative
        Complex                              Mass Tort                          Reserved for CMC



                CONSENT TO JURISDICTION OF MAGISTRATE JUDGE
       The parties are encouraged to discuss and consider consenting to the jurisdiction of the
Magistrate Judge (See Consent Package - Attachment No. 1)


                         PREPARATION FOR CMC BY COUNSEL
                       (Planning Conference under Fed. R. Civ. P. 26(f))
       LR 16.3(b)(2) sets the general agenda for the CMC. In all cases, including those
exempted from initial disclosure by Fed. R. Civ. P. 26(a)(1)(B), counsel (or the party, if
unrepresented) must confer prior to the CMC as required by Fed. R. Civ. P. 26(f).
       The Rule 26(f) conference shall be completed by no later than twenty-one (21) days
before the CMC. The participation of parties represented by counsel is left to the discretion of
their counsel. The Court does not require the personal participation of the parties at this
conference.




                                                 3
Case: 1:19-cv-01026-BYP Doc #: 5 Filed: 05/22/19 4 of 7. PageID #: 27



(1:19-CV-1026)

          As part of their pre-CMC planning conference, counsel must determine whether there will
be discovery of electronically stored information (“ESI”) [E-discovery]. If counsel anticipates E-
discovery, they must decide on a method for conducting such discovery or agree to abide by the
default standard set forth in Appendix K to the Local Civil Rules (copy attached as Attachment
No. 2).
          The parties (through counsel or personally, if unrepresented) shall file a report on their
discussion, including a proposed discovery plan, in a form substantially similar to Attachment
No. 3, signed by all counsel and/or unrepresented parties and submit this report to the Court no
later than five (5) days before the CMC. See Attachment No. 4 for an example of an agreement
regarding the handling of disclosed privileged material.
          Not later than fourteen (14) days before the CMC, Plaintiff(s) shall make a written
demand with a description and monetary breakdown of the damages claimed. Not later
than seven (7) days before the CMC, Defendant(s) shall respond in writing with an offer
(even if the response is that they will not make an offer at this time). The fact that this has
been done shall be noted in the Report of Parties’ Planning Meeting.


                          DISCLOSURES UNDER FED. R. CIV. P. 26(a)
           1. This is an ERISA case (Employee Retirement Income Security Act of 1974) and, as
such, is not subject to disclosures. See Fed. R. Civ. P. 26(a)(1)(B). Counsel shall instead
familiarize themselves with the procedure set forth in Wilkins v. Baptist Healthcare System, Inc.,
150 F.3d 609, 619 (6th Cir. 1998) (Gilman, J., concurring).


   X       2. The disclosures mandated by Fed. R. Civ. P. 26(a) will all apply as set forth in that
Rule.
          Absent a showing of good cause, no later than fourteen (14) days before the CMC, each
party must serve on an opposing party the initial disclosures required by Fed. R. Civ. P. 26(a)(1),
and must certify such service in writing to the Court by the same date.



                                                    4
Case: 1:19-cv-01026-BYP Doc #: 5 Filed: 05/22/19 5 of 7. PageID #: 28



(1:19-CV-1026)

         3. Initial Discovery Protocols were entered in this case. They are intended to supersede
the parties’ obligations to make initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1).


                                   TIMING OF DISCOVERY
       The 2015 Amendments to the Federal Civil Rules relaxed the moratorium on discovery.
It is no longer necessary to wait until the CMC to propound discovery requests. Now, more than
21 days after the summons and complaint are served on a party, an “early” request under Rule 34
may be delivered. Delivery does not count as service. Rather, the Rule 34 request is considered
to have been served at the first Rule 26(f) conference. Fed. R. Civ. P. 26(d)(2). A party may not
seek formal discovery from any source before the parties have met and conferred at a Rule 26(f)
conference. Fed. R. Civ. P. 26(d)(1).


                            FILING OF DISCOVERY MATERIALS
                                       (Fed. R. Civ. P. 5(d))
       Unless otherwise ordered by the Court, disclosures under Fed. R. Civ. P. 26(a)(1) or (2)
and the following discovery requests shall not be filed until they are used in the proceeding or
this Court orders filing: (1) depositions; (2) interrogatories; (3) requests for documents or to
permit entry upon land; and (4) requests for admission.
       If a party intends to rely on deposition testimony in support of its position on a motion,
the Court prefers the filing of the entire deposition rather than excerpts, unless the party truly
believes that excerpts are sufficient, and with the proviso that any other party who believes the
excerpts offered are not sufficient is free to file the entire deposition. In any event, discovery and
disclosure material submitted in support of any party’s position shall be filed at the same time as
that party’s memorandum setting forth its position.




                                                  5
Case: 1:19-cv-01026-BYP Doc #: 5 Filed: 05/22/19 6 of 7. PageID #: 29



(1:19-CV-1026)

                                    DEPOSITION PRACTICE
        The judges of the Northern District of Ohio have adopted LR 30.1 which governs the
taking of depositions. A copy of the rule is attached as Attachment No. 5. Counsel are expected
to comply with the rule in its entirety.


                                     MOTIONS TO DISMISS
        This Court requires defendants to file an answer to the complaint regardless of whether
they have filed or plan to file a motion to dismiss. The filing of a motion to dismiss shall not
delay the time in which the party must answer the complaint.
        Before a defendant may file a motion to dismiss, it must submit a written request to be
dismissed to opposing counsel. Opposing counsel shall either agree to the request for dismissal
or shall give explicit reasons in writing for refusing to do so. Upon such refusal, the defendant
shall reassess its position and may file a motion to dismiss if the party believes it is still entitled
to dismissal. The motion to dismiss must be accompanied by a statement certifying that this
exchange has occurred.


                                       OTHER DIRECTIVES
        In all cases in which it is anticipated that a party will seek attorney’s fees pursuant to
statutory or case-law authority, such party shall file with the Court at or prior to the CMC a
preliminary estimate and/or budget of the amount of fees and expenses anticipated to be the
subject of any such claim. Such estimate shall include, but not be limited to, the following:




                                                   6
Case: 1:19-cv-01026-BYP Doc #: 5 Filed: 05/22/19 7 of 7. PageID #: 30



(1:19-CV-1026)


Attorney’s Fees
                                                      Costs
Preliminary Investigations
& Filing of Complaint          $                      Depositions                    $

Procedural Motions Practice    $                      Experts                        $

Discovery                      $                      Witness Fees                   $

Dispositive Motions Practice   $                      Other                          $

Settlement Negotiations        $

Trial                          $

TOTAL FEES                     $                      TOTAL COSTS                    $




                               RESOLUTION PRIOR TO CMC
        In the event that this case is resolved prior to the CMC, counsel should submit a jointly
signed stipulation of settlement or dismissal, or otherwise notify the Court that the same is
forthcoming.



        IT IS SO ORDERED.


    May 22, 2019                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 7
